                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA

TRACY RILEY                                                         CIVIL ACTION

VERSUS                                                                  No. 18-6984

OFFICE OF ALCOHOL & TOBACCO                                             SECTION I
CONTROL OF THE LOUISIANA
DEPARTMENT OF REVENUE, ET AL.


                              ORDER & REASONS

      Before the Court is Mickal Adler (“Adler”) and Adler Brands, LLC’s (“Adler

Brands”) motion 1 to dismiss pro se plaintiff Tracy Riley’s (“Riley”) claims against

them pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure. For the

following reasons, the motion is granted in part.

                                          I.

      On July 25, 2018, Riley filed this lawsuit against over 100 individuals and

entities, alleging violations of federal and state law. 2 The complaint names “E Adler

and Adler’s Jewelry” as defendants. 3 On September 12, 2018, Riley filed an amended

complaint. 4 In addition to E Adler and Adler’s Jewelry, the amended complaint also

names “Mikal [sic] Adler FQBA” as a defendant. 5 FQBA refers to the French Quarter



1 R. Doc. No. 91.
2 See R. Doc. No. 1, at 1–3.
3 Id. at 2.
4 R. Doc. No. 6.
5 Id. at 7. The present motion to dismiss mentions Mickal Adler and Adler’s Jewelry,

but it does not mention E Adler. Although E Adler and Adler’s Jewelry were listed
together in the caption of both the original and the amended complaints (as “E Adler
and Adler’s Jewelry”), the Court has not been provided with any information
suggesting that E Adler is related to any of the other “Adler” defendants.
Business Association (the “Association”), 6 although the words “Mikal Adler FQBA”

make it difficult to ascertain whether Riley is suing Adler in his individual capacity

or in some representative capacity based on a purported relationship between Adler

and the Association. 7

       Adler Brands is not listed as a defendant in either complaint. The summons

that was returned executed for Adler lists “Mickal Adler, Manager, Adler Brands LLC

thru Registered Agent Christopher Hatcher Blue Williams LLP” as the party that

Riley instructed the United States Marshals Service to serve. 8 However, Riley has

never designated Adler Brands as a defendant, and it is not a party to this lawsuit.

       Finally, the attorney who filed the present motion does not represent Adler’s

Jewelry, so the motion cannot have been filed on its behalf. 9 Consequently, despite

the extremely confusing nature of Riley’s filings, this motion pertains only to the

claims against Mickal Adler.

                                            II.

       Pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure, a district

court may dismiss a complaint when a plaintiff fails to set forth well-pleaded factual

allegations that “raise a right to relief above the speculative level.” See Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555 (2007); Cuvillier v. Taylor, 503 F.3d 397, 401 (5th Cir.




6 Id. at 1; R. Doc. No. 124, at 3.
7 The Association is named as a separate defendant in this case. R. Doc. No. 6, at 1.
8 R. Doc. No. 44, at 1.
9 See R. Doc. No. 91, at 1 (the motion to dismiss, in which the filing attorney signed

his name as “[a]ttorney for Mickal Adler and Adler Brands, LLC”). According to the
motion, “[t]here is no entity known as ‘Adler[’]s Jewelry.’” R. Doc. No. 91-1, at 1.

                                            2
2007). The complaint “must contain sufficient factual matter, accepted as true, to

‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009) (quoting Twombly, 550 U.S. at 547)).

       A facially plausible claim is one in which “the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the defendant is liable for

the misconduct alleged.” Id. If the well-pleaded factual allegations “do not permit the

court to infer more than the mere possibility of misconduct,” then “the complaint has

alleged—but it has not ‘show[n]’—‘that the pleader is entitled to relief.’” Id. at 679

(quoting Fed. R. Civ. P. 8(a)(2)) (alteration in original).

       The Court will generally not look beyond the factual allegations in the

pleadings to determine whether relief should be granted. See Hicks v. Lingle, 370 F.

App’x 497, 498 (5th Cir. 2010); Baker v. Putnal, 75 F.3d 190, 196 (5th Cir. 1996). In

assessing the complaint, however, a court must accept all well-pleaded facts as true

and liberally construe all factual allegations in the light most favorable to the

plaintiff. Spivey v. Robertson, 197 F.3d 772, 774 (5th Cir. 1999). “Dismissal is

appropriate when the complaint ‘on its face show[s] a bar to relief.’” Cutrer v.

McMillan, 308 F. App’x 819, 820 (5th Cir. 2009) (quoting Clark v. Amoco Prod. Co.,

794 F.2d 967, 970 (5th Cir. 1986)).

       “Generally a district court errs in dismissing a pro se complaint for failure to

state a claim under Rule 12(b)(6) without giving the plaintiff an opportunity to

amend.” Bazrowx v. Scott, 136 F.3d 1053, 1054 (5th Cir. 1998). “Such error may be




                                            3
ameliorated, however, if the plaintiff has alleged his best case, or if the dismissal was

without prejudice.” Id.

                                          III.

      Adler argues that Riley’s claims against him should be dismissed because he

is not mentioned at all in the amended complaint’s factual allegations. 10 Upon

reviewing the complaint in its entirety, the Court confirms that this is true; Adler’s

name only appears in the amended complaint’s caption. As a result, the complaint

cannot survive a Rule 12(b)(6) analysis: the Court cannot analyze the sufficiency of

Riley’s well-pleaded facts when there simply are none that pertain to Adler. This

dearth of any facts linking Adler to the allegations of unlawful conduct enumerated

in the amended complaint warrants dismissal of Riley’s claims against him.

      Furthermore, although Adler is listed in the caption as “Mikal [sic] Adler

FQBA,” the amended complaint’s factual allegations are equally silent as to the

Association. Neither Adler nor the Association is mentioned once in the 32

paragraphs, spanning 15 pages, that comprise the “factual background” section of

Riley’s amended complaint.

      In her opposition to Adler’s motion, Riley asserts that Adler was a board

member of the Association; that he “gave the [Association] signing authority to author

[a] letter on his behalf and in his capacity as a Board Member”; and that the



10 R. Doc. No. 91-1, at 2. Riley argues that the motion to dismiss is premature because
she filed a motion for leave to amend her complaint. R. Doc. No. 124, at 4. On
November 19, 2018, almost four months after the original complaint was filed, Riley
filed a motion for leave to amend her complaint. R. Doc. No. 170. The Court denied
the motion.

                                           4
Association “authored a letter that was detrimental to [Riley’s] ability to get an

alcohol license.” 11 Even accepting these allegations as true, they do not state a claim

for relief. Riley has offered nothing to explain how any of Adler or the Association’s

actions violated any state or federal law. 12

      Accordingly,




11 R. Doc. No. 124, at 3.
12 Riley’s amended complaint indicates that she is seeking relief under 42 U.S.C. §
1983, among other laws. R. Doc. No. 6, at 25, 31, 34. “Section 1983 provides a private
cause of action against those who, under color of law, deprive a citizen of the United
States of ‘any rights, privileges, or immunities secured by the Constitution and laws.’”
Goodman v. Harris Cty., 571 F.3d 388, 394–95 (5th Cir. 2009) (quoting 42 U.S.C. §
1983). In her opposition, Riley notes that “[a]ction taken ‘under color of state law’ is
not limited to those actions taken pursuant to state law, but also includes ‘misuse of
power, possessed by virtue of state law and made possible only because the wrongdoer
is clothed with the authority of state law.’” R. Doc. No. 124, at 5 (quoting Brown v.
Miller, 631 F.2d 408, 411 (5th Cir. 1980)). While that may be an adequate summary
of the law, Riley has not alluded to facts suggesting that Adler’s conduct comes within
that framework, either as an individual or as a board member of the Association. In
other words, Riley has failed to plead any “factual content that allows the [C]ourt to
draw the reasonable inference that [Adler] is liable for the misconduct alleged.” Iqbal,
556 U.S. at 678.

In her opposition, Riley argues that the “[d]efendants’ actions are in keeping with the
dark history of Louisiana that effectively blocks the Constitutional rights of some at
the unlawful imposition of others.” R. Doc. No. 124, at 2. She describes her complaint
as illuminating a “conspiracy to deny a Medically Retired US Army Soldier, a
Disabled Veteran, a Citizen of Louisiana, a Natural born Citizen of the United States
of America, and a descendant of enslaved people of African Descent the right to due
process, the right to property, and [the] lawful right to pursuit [sic] opening a lawful
business which would afford [Riley] the means to provide for herself and family.” Id.

The Court does not take such allegations lightly. However, the Court’s obligation at
this stage of the litigation is not to evaluate the merits of Riley’s lawsuit. Rather, the
Court must determine, from the face of her amended complaint, whether Riley has
stated a claim for relief against Adler under the law. As explained herein, the Court
concludes that she has not.

                                            5
      IT IS ORDERED that the motion to dismiss is GRANTED as to Mickal Adler,

incorrectly referred to as Mikal Adler FQBA in the complaint, and that Tracy Riley’s

claims against Mickal Adler are DISMISSED WITHOUT PREJUDICE.

      New Orleans, Louisiana, November 26, 2018.



                                      _______________________________________
                                              LANCE M. AFRICK
                                      UNITED STATES DISTRICT JUDGE




                                         6
